Theodore Drew, Esq.                       Informal Opinion Town Attorney                               No. 95-50 Town of Thompson P. O. Drawer 1069 Monticello, N Y 12701
Dear Mr. Drew:
You have indicated that your town has adopted a resolution, subject to referendum, to increase the term of office of the supervisor from two to four years. Action was taken under section 24-a of the Town Law. You have asked, if the electors of the town approve this change, whether the town board at a future date can take action to return to the two-year term and what procedure should be followed in order to reduce the term.
Section 24-a of the Town Law authorizes a town board to adopt a resolution, subject to referendum, to increase the term of an elective town officer to four years. We have not found nor are we aware of any provision of the Town Law which authorizes a reduction of a four-year term to two years.
In our view, the town board may enact a local law to reduce the term of the supervisor. Local governments, including towns, are authorized to enact local laws, which are consistent with the Constitution and general State laws, in relation to the terms of office of their officers and employees. Municipal Home Rule Law § 10(1)(ii)(a)(1). In that the Town Law is silent in relation to the reduction of the term of elected town officers, we see no inconsistency between such a local law and provisions of any general State law. In any event, we note that towns by local law are authorized to amend or supersede provisions of the Town Law dealing with subjects that fall within the scope of their home rule authority. Id., § 10(1)(ii)(d)(3). A local law reducing the term of an elective officer is subject to a mandatory referendum. Municipal Home Rule Law § 23(2)(e). Any reduction cannot be applied to current terms but must be prospective. People ex rel. Eldred v Palmer, 154 N.Y. 133
(1897); 1976 Op Atty Gen (Inf) 110, 112; 1974 Op Atty Gen (Inf) 75, 77.
We conclude that a town board may reduce the term of its supervisor from four to two years by local law subject to mandatory referendum.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.
Very truly yours,
JAMES D. COLE
Assistant Attorney General in Charge of Opinions